DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting Analysis
	Claims 14 and 2-11 of the instant application relate to image stabilization and reduction of motion blur which correspond to species 4 identified in the restriction issued on 10/11/2011 in the parent case 13/115589. Therefore the claims of the instant application relate to a distinct invention from the claims of the other related applications. 

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 2-11 have been renumbered 15-22 respectively due to original claims 1-13 being cancelled.
s 2-9 (renumbered 15-20) objected to because of the following informalities:  the dependent claims depend form cancelled claim 1. For the purposes of examination the examiner has interpreted the claims to depend from claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over House (6847392) in view of Qureshi et al (2010/0080417) and Woodfill et al (2006/0153450).
In regard to claim 1 House discloses an apparatus for creating an image of a scene (House generally Figs. 1-4 and cols. 5-9), the apparatus comprising:
at least two image capturing devices comprising an image sensor and other components assisting in the capture process (House Fig. 1 note cameras 3 and 4), wherein:
the first image capture device comprising a first image-quality characteristic (House Fig. 2 and col. 7 lines 25-42 note narrow visual field camera 4, which has a small actual size per pixel or high resolution also note col. 10 lines 10-15) ;

a processor, wherein said processor is configured to:
	receive video data from the first and the second image capture devices;
for a pair of corresponding images obtained from the video data from the first and second capture devices (House Fig.3 note image mapping apparatus 300 which receives input videos);
adjust the image obtained from the one image capture device to match at least one of the characteristics of the image obtained from the other image capture device thus forming a modified pair of images (House Fig. 4 and col. 9 lines 34-64 note low resolution wide angle view 5, is interpolated at block 401 to form a coincident pixel unit image 402 which approximates the resolution of the narrow angle view image 6);
calculate the disparity between the modified pair of images (House col. 9 lines 3-13 note searching for corresponding pixels between images, further note col. 1 lines 56-67 note displacement between corresponding pixels in stereo images is disparity);
	It is noted that House does not disclose details regarding determining areas with constant disparity or utilizing those areas for video stabilization. However, Qureshi discloses performing image stabilization by determining a motion vector for background areas of an image and using the background vector for image stabilization (Qureshi par. 87). Woodfill further discloses determining background regions of an image by identifying pixels that have constant disparity values (Woodfill par. 12). It is therefore considered obvious that one of ordinary skill in the art at the time of the invention 

	In regard to claim 15 refer to the statements made in the rejection of claim 14 above. House further discloses adjusting one of a cropping factor, size and scaling of one of the images of the image pair (House Figs. 3 and 4 note sampling section 301 and interpolation section 401 which adjust the scaling of the captured images).
	In regard to claim 16 refer to the statements made in the rejection of claim 14 above. House further discloses that the processor uses focal lengths and optical properties of the primary and auxiliary image capture devices to calculate an overlapping field of view and resolution, crop and scale changes (House Fig. 2 and col. 6 lines 29-65 note determining overlapping fields of view, also note col. 8 lines 44-51 scaling the images to match fields of view).

Claims 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over House  in view of Qureshi and Woodfill as applied to claim 14 above and in further view of Hanna et al (6269175).
	In regard to claim 17 refer to the statements made in the rejection of claim 14 above. It is noted that House does not disclose correcting distortion. However, Hanna discloses an apparatus capturing images using two cameras with different quality characteristics (Hanna Fig. 2) and includes processing to correct distortion characteristics for equalizing the captured image pair (Hanna col. 4 lines 25-38 note correcting lens distortions). 

	In regard to claim 18 refer to the statements made in the rejection of claim 14 above. Hanna further discloses the adjusting a color of one image of the captured image pair to one of match and approximate a color of the other image (Hanna col. 4 lines 39-54 note chroma corrections). 
In regard to claim 19 refer to the statements made in the rejection of claim 14 above.  Qureshi and Hanna further discloses that processor performs motion compensation to identify the moving from the non-moving areas of the scene (Hanna col. 9 lines 19-31, also note Qureshi par. 87 note determining motion vectors using a block search).
In regard to claim 20 refer to the statements made in the rejection of claim 14. Hanna further discloses that the processor extracts image features using one or more pixels from the images of the captured image pair (Hanna col. 10 lines 9-36 note motion analysis identifying image components); 
matches extracted image features between the images in the captured image pair (Hanna col. 10 lines 27-35 note matching features to identify moving planes);
computes a transformation to adjust at least one of the matched image features between the images in the captured image pair (Hanna Fig. 5 and col. 11 lines 42-59 note accessing a displacement vector);
applies the transformation to at least one of the images in the captured image pair creating an adjusted image (Hanna col. 11 lines 42-59 note interpolating a synthesized image); and
forms a transformed image pair by selecting two images from a second group of images including the adjusted and capture images (Hanna col. 11 lines 42-59 note using the generated apparent viewpoint image). 

Claim 21 describes an apparatus substantially corresponding to the apparatus of claim 14 above. Refer to the statements made in regard to claim 14 above for the elements common to claim 10 which will not be repeated here for brevity. In particular regard to claim 10 Hanna further discloses calculating a motion blur kernel and applying the motion blur kernel to obtain an enhanced image (Hanna col. 11 lines 61-66 note preventing interpolation at identified depth boundaries to reduce blurriness in the synthesized image). 
In regard to claim 22 refer to the statements made in the rejection of claim 10 above. Hanna further discloses performing motion compensation to identify the motion vectors (Hanna col. 9 lines 19-31 note determining optical flow). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20020118019 A1		US-PGPUB	Nomura, Shouichi
US 20060066728 A1		US-PGPUB	Batur; Aziz Umit
US 20060159178 A1		US-PGPUB	Peng; Yu-Chu et al.
US 20080095402 A1		US-PGPUB	Kochi; Nobuo et al.
US 20080218612 A1		US-PGPUB	Border; John N. et al.
US 20090169122 A1		US-PGPUB	HE; Fan et al.
US 20090225199 A1		US-PGPUB	FERREN; Bran
US 20100283868 A1		US-PGPUB	Clark; Lloyd Douglas et al.
US 20110025830 A1		US-PGPUB	McNamer; Michael et al.
US 20110169985 A1		US-PGPUB	Cooper; Eugene Henry
US 20120013757 A1		US-PGPUB	Beckers; James Randall et al.
US 6611664 B2			USPAT		Kochi; Nobuo et al.
US 7113632 B2			USPAT		Lee; Delman et al..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423